                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

MARK CARROLL and CHARLOTTE                            )
CARROLL,                                              )
                                                      )
                Plaintiffs,                           )
vs.                                                   )    No. 3:19-CV-2296-G-BH
                                                      )    (Consolidated with 3:19-CV-1770-G)
TEAM ONE LOGISTICS,                                   )
                                                      )
                Defendant.                            )    Referred to U.S. Magistrate Judge1

              RECOMMENDATION REGARDING REQUEST TO PROCEED
                      IN FORMA PAUPERIS ON APPEAL

        Before the Court is plaintiff Mark Carroll’s Motion to Proceed In Forma Pauperis for

Appeal, filed October 16, 2019 (doc. 19).

        (X)     The request for leave to proceed in forma pauperis on appeal should be DENIED
                because the Court should certify under Fed. R. App. P. 24(a)(3) and 28 U.S.C. §
                1915(a)(3) that the appeal is not taken in good faith.

                If the Court denies the request to proceed in forma pauperis on appeal, the
                plaintiff may challenge the denial by filing a separate motion to proceed in
                forma pauperis on appeal with the Clerk of Court, U.S. Court of Appeals for the
                Fifth Circuit, within thirty days after service of the notice required by Fed. R.
                App. P. 24(a)(4). See Fed. R. App. P. 24(a)(5).

        SO ORDERED on this 18th day of October, 2019.



                                                           ___________________________________
                                                           IRMA CARRILLO RAMIREZ
                                                           UNITED STATES MAGISTRATE JUDGE




1
  By Amended Miscellaneous Order No. 6 (adopted by Special Order No. 2-59 on May 5, 2005), requests to proceed
in forma pauperis are automatically referred.
